DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, Claims 1, 3-8, 10-12, in the reply filed on 10/14/2020 is acknowledged.  The traversal is on the ground(s) that there was no reason given as to why the species are allegedly distinct.  This is not found persuasive because the species are completely different configurations where one is boss which is a protrusion and the other is described as a boss being an indentation (Examiner notes that the terms indentation and boss conflict with each other in definition and although this is a separate issue, this further signifies the distinctness of the species). The configurations are completely different from each other and thus are considered distinct.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 10 recite the limitation “a plurality of holes”. It is unclear if these holes include the holes from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-8, 10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Botrel (US 10,260,361).
Claim 1, Botrel discloses an airfoil 14 for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side; one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both; andone or more cooling holes 42 drilled into the airfoil by way of the one or more removable starter bosses (Fig. 1-6; Col. 3, lines 1-50; Col. 4, lines 1-20). 	Furthermore, the claimed phase "cooling holes drilled into the airfoil" is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Botrel is silent as to the process used to form the holes, Botrel’s product meets the claimed structural limitations. The limitation will be interpreted as simply requiring that the holes are formed in the airfoil and do not necessarily need to have been formed by drilling since this is not a method claim.
Re Claim 2, Botrel discloses the one or more removable hole starter bosses comprise a protrusion (Fig. 1-6; Col. 3, lines 1-50; Col. 4, lines 1-20). 
Re Claim 4, Botrel discloses the one or more removable hole starter bosses comprise a plurality of holes (Fig. 1-6; Col. 4, lines 1-20, 59-62). 
Re Claim 7, Botrel discloses a gas turbine engine, comprising an airfoil 14 comprising a suction side, a pressure side opposite the suction side,one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both, andone or more cooling holes 42 drilled into the airfoil by way of the one or more removable hole drilled into the airfoil" is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Botrel is silent as to the process used to form the holes, Botrel’s product meets the claimed structural limitations. The limitation will be interpreted as simply requiring that the holes are formed in the airfoil and do not necessarily need to have been formed by drilling since this is not a method claim.
Re Claim 8, Botrel discloses the one or more removable hole starter bosses comprise a protrusion (Fig. 1-6; Col. 3, lines 1-50; Col. 4, lines 1-20).
Re Claim 10, Botrel discloses the one or more removable hole starter bosses comprise a plurality of holes (Fig. 1-6; Col. 4, lines 1-20, 59-62).
Claim(s) 1-2, 4, 7-8, 10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Deschamps (US 7,351,035).
Re Claim 1, Deschamps discloses an airfoil 16/18 for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side; one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both; andone or more cooling holes 32 drilled into the airfoil by way of the one or more removable starter bosses (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25). 	Furthermore, the claimed phase "cooling holes drilled into the airfoil" is being treated  is silent as to the process used to form the holes, Deschamps’ product meets the claimed structural limitations. The limitation will be interpreted as simply requiring that the holes are formed in the airfoil and do not necessarily need to have been formed by drilling since this is not a method claim.
Re Claim 2, Deschamps discloses the one or more removable hole starter bosses comprise a protrusion (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25). 
Re Claim 4, Deschamps discloses the one or more removable hole starter bosses comprise a plurality of holes (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25). 
Re Claim 7, Deschamps discloses a gas turbine engine, comprising an airfoil 16/18 comprising a suction side, a pressure side opposite the suction side,one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both, andone or more cooling holes 32 drilled into the airfoil by way of the one or more removable hole starter bosses (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25). 	Furthermore, the claimed phase "cooling holes drilled into the airfoil" is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Deschamps is silent as to the process used to form the holes, Deschamps’ product meets the claimed structural limitations. The limitation will be interpreted 
Re Claim 8, Deschamps discloses the one or more removable hole starter bosses comprise a protrusion (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25).
Re Claim 10, Deschamps discloses the one or more removable hole starter bosses comprise a plurality of holes (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomberg (US 6,910,864) in view of Botrel or Deschamps.
Re Claim 1, Tomberg discloses an airfoil for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side (Fig. 2-3). 	Tomberg does not disclose one or more removable hole starter bosses cast on the suction side, the pressure side, or both; andone or more cooling holes drilled into the airfoil by way of the one or more removable starter bosses. However, Botrel teaches an airfoil 14 for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side; one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both; and one or more cooling holes 42 Deschamps teaches an airfoil 16/18 for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side; one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both; and one or more cooling holes 32 drilled into the airfoil by way of the one or more removable starter bosses (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25). It would be obvious to one of ordinary skill in the art to utilize removable hole starter bosses and cooling holes, as taught by Botrel or Deschamps, for the purpose of counteracting vortexes and to obtain a desired airflow profile. 	Furthermore, the claimed phase "cooling holes drilled into the airfoil" is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Botrel/Deschamps is silent as to the process used to form the holes, Botrel/Deschamps product meets the claimed structural limitations. The limitation will be interpreted as simply requiring that the holes are formed in the airfoil and do not necessarily need to have been formed by drilling since this is not a method claim.
Re Claim 2, Botrel teaches the one or more removable hole starter bosses comprise a protrusion (Fig. 1-6; Col. 3, lines 1-50; Col. 4, lines 1-20). 
Re Claim 4, Botrel teaches the one or more removable hole starter bosses comprise a plurality of holes 42 (Fig. 1-6; Col. 4, lines 1-20, 59-62). 
Re Claim 5, Tomberg discloses one or more line-of-sight access holes 1 in a shroud of the airfoil (Fig. 2-3). 
Re Claim 6, Tomberg 
Re Claim 7, Tomberg discloses a gas turbine engine, comprising an airfoil comprising a suction side, a pressure side opposite the suction side (Fig. 2-3). 	Tomberg does not disclose one or more removable hole starter bosses cast on the suction side, the pressure side, or both, and one or more cooling holes drilled into the airfoil by way of the one or more removable hole starter bosses. However, Botrel teaches an airfoil 14 for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side; one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both; and one or more cooling holes 42 drilled into the airfoil by way of the one or more removable starter bosses (Fig. 1-6; Col. 3, lines 1-50; Col. 4, lines 1-20). Deschamps teaches an airfoil 16/18 for a gas turbine engine, the airfoil comprising: a suction side; a pressure side opposite the suction side; one or more removable hole starter bosses 34 cast on the suction side, the pressure side, or both; and one or more cooling holes 32 drilled into the airfoil by way of the one or more removable starter bosses (Fig. 6-12; Col. 5, line 55 – Col. 6, line 25). It would be obvious to one of ordinary skill in the art to utilize removable hole starter bosses and cooling holes, as taught by Botrel or Deschamps, for the purpose of counteracting vortexes and to obtain a desired airflow profile. 	Furthermore, the claimed phase "cooling holes drilled into the airfoil" is being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Botrel/Deschamps is silent as to the process used to form the holes, Botrel/Deschamps product meets the claimed structural limitations. The limitation will 
Re Claim 8, Botrel teaches the one or more removable hole starter bosses comprise a protrusion (Fig. 1-6; Col. 3, lines 1-50; Col. 4, lines 1-20).
Re Claim 10, Botrel teaches the one or more removable hole starter bosses comprise a plurality of holes 42 (Fig. 1-6; Col. 4, lines 1-20, 59-62).
Re Claim 11, Tomberg discloses one or more line-of-sight access holes 1 in a shroud of the airfoil (Fig. 2-3).
Re Claim 12, Tomberg discloses one or more holes in a shank of the airfoil (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Ryan J. Walters/Primary Examiner, Art Unit 3726